PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 12/770,436
Filing Date: 4/29/2010
Appellant(s): Joshua Seth WACHMAN



__________________
Erin M. CARDINAL (79,744)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/13/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Appellant’s arguments filed 1/13/2022 with respect to claims 1, 4-9 and 11-23 have been fully considered but they are not persuasive. Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed 1/13/2022.
Appellant argues that (A) Glynn, Manning et al., Harrell et al., Nukuto et al. and O’Brien do not render obvious the present invention because Glynn, Manning et al., Harrell et al., Nukuto et al. and O’Brien in combination do not teach or suggest all the features of the Appellant’s claims, the Office Action fails to provide proper motivation to modify Glynn with Nukuto et al., etc. in the previously presented and/or presently amended claims.
Attacking Individual References
In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, the Examiner respectfully submits that obviousness is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard, the Examiner respectfully submits that he has at least satisfied the burden of presenting a prima facie case of obviousness, since he has presented evidence of corresponding claim elements in the prior art and has expressly articulated the combinations and the motivations for combinations that fairly suggest Appellant's claimed invention (dated 11/27/2019, 1/14/2019, 1/24/2018, 6/26/2015, 5/26/2015, 12/4/2014, 2/7/2012, 11/28/2011, 7/1/2011, 4/29/2010). 
In addition, the Examiner recognizes obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
Additionally, the Examiner recognizes that references cannot be arbitrarily altered or modified and that there must be some reason why one skilled in the art would be motivated to make the proposed modifications. However, although the Examiner agrees that the motivation or suggestion to make modifications must be articulated, it is respectfully contended that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
As such, it is respectfully submitted that an explanation based on logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention that support a holding of obviousness has been adequately provided by the motivations and reasons indicated by the Examiner in the prior Office Actions (paper dated 6/25/2021, 12/8/2020, 3/10/2020, 7/30/2019, 6/14/2018, 9/25/2017, 3/26/2015, 7/21/2014, 10/5/2011, 4/4/2011), Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter., 4/22/93).
Glynnn and Nukuto et al.
Harrell et al. teach:
a light pipe in optical communication with the LED, the light pipe forming a portion of each of the pair of opposed surfaces of the top portion and being capable of directing light from the LED and through the portion of each of the pair of opposed surfaces defined by the light pipe (Harrell et al., [0018] light-pipe, [0051]).


Nukuto et al. teaches:
a top portion coupled to the base portion and having a pair of opposed surfaces extending toward each other from opposed regions of the base portion (Nukuto et al., Figure 1, Figure 3).

Appellant’s argument is not persuasive.

Claim 12
As per claim 12, Glynn and Manning et al. and Harrell et al. and Nukuto et al. teach the apparatus of claim 11 and further discloses the limitations of:
wherein the curved display surface goes around a perimeter of the base portion (Manning et al., [0036] …display technologies that can be shaped to conform or wrap around a drug dispenser unit and adhere to a curved surface., [0050] …a display 20 mounted directly on a surface of the cap 16 and conforming to the circular shape and curvature of the cap 16. This display 20 could be a thin, conformable, bistable reflective display, as discussed above. As illustrated, the flexible display 20 is attached to a part of the device 14…).


Appellant’s argument is not persuasive.

Claims 14 and 15
As per claim 14, Glynn and Manning et al. and Harrell et al. and Nukuto et al. teach the apparatus of claim  and further discloses the limitations of:
further comprising at least one switch disposed within the cap and electronically coupled with the circuitry (Glynn, column 2, lines 58-64, column 4, lines 17-25, Figure 2, Figure 3, Figure 4).

The Examiner further remarks that Glynn teaches several possible functions of buttons (Glynn, col 3, ln 60, col 4, ln 2, col 4, ln 5). The Examiner notes that the buttons taught by Glynn can also function as a switch. In addition, Manning et al. teaches a switch (Manning et al., [0053] a switch can be provided on the cap (or elsewhere on the bottle) that is triggered when the pill bottle cap is removed…).

Appellant’s argument is not persuasive.


As per claim 15, Glynn and Manning et al. and Harrell et al. and Nukuto et al. teach the apparatus of claim 4 and further discloses the limitations of:
further comprising a button disposed on a bottom portion of the cap and mechanically coupled with at least one switch (Glynn, column 2, lines 58-64, column 4, lines 17-25, Figure 2, Figure 3, Figure 4).

The Examiner further remarks that Glynn teaches several possible functions of buttons (Glynn, col 3, ln 60, col 4, ln 2, col 4, ln 5). The Examiner notes that the buttons taught by Glynn can also function as a switch. In addition, Manning et al. teaches a switch (Manning et al., [0053] a switch can be provided on the cap (or elsewhere on the bottle) that is triggered when the pill bottle cap is removed…).

	
	Appellant’s argument is not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES P COLEMAN/
Examiner, Art Unit 3626

Conferees:
/ROBERT W MORGAN/            Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                            
/Vincent Millin/
Appeal Practice Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.